Citation Nr: 1038232	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder impingement syndrome with acromioclavicular 
arthritis.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. 
§ 4.30 for convalescence following left shoulder surgery on 
October 2, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1993 to April 
1993, and from June 2004 to November 2005.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
April 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Subsequent to the Veteran's last VA examination to determine the 
severity of his service-connected left shoulder disorder and 
subsequent to certification of the appeal to the Board, the 
Veteran underwent left shoulder surgery in October 2007.  
Accordingly, a VA examination is necessary to determine the 
current severity of the service-connected left shoulder disorder. 

Moreover, in October 2007, the Veteran submitted a claim of 
entitlement to a temporary total evaluation under the provisions 
of 38 C.F.R. § 4.30 (2010) for convalescence following left 
shoulder surgery on October 2, 2007.  This issue has not been 
adjudicated by the RO, and is intertwined with the current issue 
on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have a 
significant impact on the other).  Therefore, remand is required 
for RO consideration of the issue of entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 for 
convalescence following left shoulder surgery on October 2, 2007, 
before the Board reaches a final determination on the issue of 
entitlement to an increased evaluation for left shoulder 
impingement syndrome with acromioclavicular arthritis.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected left 
shoulder impingement syndrome with 
acromioclavicular arthritis, since October 
2007.  Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
severity of his service-connected left 
shoulder disorder.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail, to 
include range of motion studies.  Any 
indicated diagnostic tests and studies must 
be accomplished.  The extent of any 
incoordination, weakened movement, and/or 
excess fatigability on use as a result of 
the Veteran's service-connected left 
shoulder disorder must be described in 
terms of additional degrees of limitation 
of motion of the left shoulder.  The report 
must be typed.


3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After sending the appropriate notice 
and complying with its duty to assist, the 
RO must formally develop and formally 
adjudicate in a rating decision the 
Veteran's claim of entitlement to a 
temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 for 
convalescence following left shoulder 
surgery on October 2, 2007.  If the issue 
is denied, the RO must notify the Veteran 
of his appellate rights on the issue, and 
inform him that to vest the Board with 
jurisdiction over the issue, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2010).  If the Veteran 
perfects the appeal as to this issue, the 
appeal must be returned to the Board for 
appellate review. 


6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the issue of entitlement to an 
initial evaluation in excess of 20 percent 
for the Veteran's service-connected left 
shoulder disorder must be readjudicated.  
If the benefit on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

